DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 4, 7–9, 11–12 and 14–17 are rejected under 35 U.S.C. 103 as being obvious over Loegstoer, EP 1 355 103 (“Loegstoer”)1 in view of Honeywell, WO 2016/094762 (“Honeywell”)2. Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Loegstoer in view of Honeywell and in further view of McAllister, US 2019/0134958  (“McAllister”). Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Loegstoer in view of Honeywell and in further view of Ishihara et al., US 2015/0126349  (“Ishihara”). Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Loegstoer in view of Honeywell and in further view of Gao et al., CN 104960251 (“Gao”)3.
Claim 1 requires a barrier material for pipe systems comprising a foam. The foam comprises a polymer layer and a cell gas. The foam is selected from PUR, PIR, PET, and thermoplastic polvolefins. The layer thickness of the polymer layer is in the range of 0.03 to 0.5 mm. The polymer of the polymer layer comprises a copolymer of ethylene and vinyl alcohol. The cell gas is selected from the group of hydrofluoroolefins (HFOs) having a boiling point above 0 °C, consisting of HFO1233zd and HFO1336mzz4.
Loegstoer discloses an insulating material for pipes comprising a foam—the insulating material surrounding the medium conveying pipe is the “foam”. Loegstoer [0001]. The foam is polyurethane. Id. at [0006]. The foam comprises a polymer layer—Loegstoer’s layer of polymeric material is the “polymer layer” and a cell gas—the cell gas trapped inside Loegstoer’s . Id. at [0005] and [0006]. The polymer layer thickness preferably below 0.5 mm, in practice even below 0.1 mm. Id. at [0014]. The polymer of the polymer layer comprises EVOH, which is ethylene and vinyl alcohol. Id. at [0030], claim 1. 
Loegstoer does not disclose that the cell gas is selected from the group of hydrofluoroolefins (HFOs) having a boiling point above 0 °C, consisting of HFO1233zd and HFO1336mzz.
In the analogous art of polymer insulation foam, Honeywell discloses foam cells filled with HFCO-1233zd5, which has a boiling point of19 ˚C. , Honeywell ps. 1 and 15, Table.1. Honeywell further discloses that HFCO-1233zd is a more environmental acceptable substitutes. Id. at p.1. Additionally, Honeywell discloses that its foam is similar to Loegstoer’s because both are closed cell polyurethane insulating foams. Id. at p.4. It is therefore obvious to use the hydrofluoroolefin—HFCO-1233zd disclosed by Honeywell as a cell gas substitute for Loegstoer’s cell to ease environmental stress. Id. at p.1. Furthermore, Simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
Claim 3 requires that for the barrier material of claim 1, the polymer contains 90 to 100 wt.% of EVOH. The ratio of copolymer ethylene (m) and vinyl alcohol (n) is 0.3–0.5. The polymer of EVOH has a molecular weight of over 20000.
Loegstoer in view of Honeywell does not teach the recited limitations.  
For the first limitation, in the analogous art of gas barrier layers, McAllister discloses that the amount of EVOH polymer is particularly about 90 wt%, which falls within the claimed range. McAllister, [0092]. McAllister discloses that their composition of EVOH provides the Id., [0007]. It would have been obvious to use the EVOH disclosed by McAllister in place of the EVOH disclosed by Loegstoer in view of Honeywell to reduce the movement of oxygen across the barrier layer. McAllister, [0103].  
For the second and third limitation, while Loegstoer in view of Honeywell does not disclose the molecular weight  or copolymer ratio of EVOH barrier layer, instant disclosure does not teach this content is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this difference fails to patentably distinguish over prior art because it produces a difference in degree rather than in kind. MPEP 2144.05(III)(A).
Claim 4 requires that for the barrier material of claim 1, the HFO is 1233zd.
Honeywell disclosed a cell gas i.e., blowing agent is 1233zd. Honeywell p.4.
Claim 7 requires that for the barrier material of claim 1, the cell gas comprises 10 to 100 vol. % HFOs, 0 to 50 vol. % (cyclo) alkane and 0 to 50 vol. % CO2.
Loegstoer teaches that the cell gas contains carbon dioxide and pentane, which was commonly used as foaming agents for producing the polymeric foam (Loegstoer [0006]). Honeywell teaches that it is preferred for 1233zd to be the majority composition of cell gas in polyurethane foam to ease environmental stress. Honeywell, p.7. Therefore, Loegstoer in view of Honeywell teaches the cell gas contains CO2, alkane (pentane) and HFO (1233 zd).  While Loegstoer in view of Honeywell does not disclose the specific volume composition of those components, instant disclosure does not teach this content is critical to the operation of the claimed invention. Therefore, absent evidence of criticality, this difference fails to patentably 
Claim 8 requires that for the barrier material of claim 1, the foam is a polymer selected from the group consisting of polyurethanes (PU). 
Loegstoer teaches that its foam is polyurethanes. [0006].
Regarding claim 9, Loegstoer in view of Honeywell teaches the limitations of the claim:
“The foam according to claim 1, 
wherein said foam comprises a polymer and cell gas and meets the following criteria: - PU containing 50 to 100 vol.% 1233zd and 0 to 50 vol.% cyclopentane (Cp)6; 
- PU containing 50 to 100 vol.% 1336mzz and 0 to 50 vol.% Cp; 
- PIR containing 50 to 100 vol.% 1233zd and 0 to 50 vol.% Cp; 
- PIR containing 50 to 100 vol.% 1336mzz and 0 to 50 vol.% Cp; 
- PET containing 50 to 100 vol.% 1233zd and 0 to 50 vol.% Cp; 
- PET containing 50 to 100 vol.% 1336mzz and 0 to 50 vol.% Cp; 
- PE containing 50 to 100 vol.% 1233zd and 0 to 50 vol.% Cp; 
and/or - PE containing 50 to 100 vol.% 1336mzz and 0 to 50 vol.% Cp.”
Claim 10 requires that for the barrier material of claim 1, the polymer layer of the foam has the following diffusion coefficients: 
- HFOs less than 5 cm3/m2*day*bar; 
- O2 less than 20 cm3/m2*day*bar (10 cm3/m2*24h*atm, Loegstoer, [0027])7;  
- N2 less than 5 cm3/m2*day*bar (0.05 cm3/m2*24hr*atm, Ishihara, [0178]); 
- CO2 more than 0.5 cm3/m2*day*bar; and 
- H20 (gas) more than 0.4 g/m2*day (3 g/m2/24h, Loegstoer, [0027]). 
Loegstoer in view of Honeywell teaches the diffusion rate for oxygen and water vapor as mapped above. 
Loegstoer in view of Honeywell does not explicitly disclose the diffusion coefficients for HFOs, nitrogen and carbon dioxide. 
However, Loegstoer in view of Honeywell discloses that the barrier layer is preferred to have good resistance properties for diffusion of oxygen and carbon dioxide. Loegstoer, [0005].  Additionally, Loegstoer in view of Honeywell discloses that the polymer layer of the foam has a low diffusion coefficient for HFOs to inhibit the migration of cell gas 1233zd. Honeywell, p.4. While Loegstoer in view of Honeywell does not discuss the diffusion coefficient of nitrogen, in the analogous art of gas barriers made of EVOH, Ishihara disclosed the diffusion coefficient of nitrogen being 0.05 cm3/m2*24hr*atm, which matches the claimed limitation. Ishihara, [0178]. Ishihara further discloses that the gas transmission rate of EVOH can be tailored by varying the thickness and mol% of ethylene content in the layer. Ishihara, [0178]. It is therefore within the ambit of one of ordinary skill in the art to adjust the thickness and ethylene content in EVOH to 
Claim 11 requires that for the barrier material of claim 1, the polymer layer of the foam to be part of a composite material or a self-supporting structural element.  
Loegstoer in view of Honeywell discloses the material to be a combination of materials includes EVOH and PE, which is a composite material. Loegstoer, [0030], claim 1–3. 
Claim 12 requires that the barrier material of claim 1, has the following layered structure: a thermoplastic polymer and a polymer layer. 
Loegstoer discloses a thermoplastic polymer PE and a polymer layer (i.e., barrier layer). Loegstoer [0030] and [0014]. 
Claim 13 requires that for the barrier material of claim 1, the thermoplastic polymer is selected from the group consisting of high- density PE (HDPE), low-density PE (LDPE), linear low-density PE (LLDPE) and has a layer thickness of 0.01 to 1 mm. 
Loegstoer in view of Honeywell discloses that the thermoplastic layer is PE. Loegstoer also discloses that the layer thickness is below 1 mm and preferably below0.1 mm.  Loegstoer [0030], claim 5. 
Loegstoer as modified does not specify the type of PE. 
In the analogous art of high-barrier multi-layer thermoplastic material for pipes, Gao teaches an EVOH barrier layer combined with HDPE. Id. at  p.2. Gao further teaches that a combination of EVOH and HDPE exhibits high barrier material property. Id. at  p.2. It is therefore obvious to use HDPE disclosed by Gao in the composite material disclosed by Loegstoer in view of Honeywell to ensure high barrier property. Id. at  p.2.
Regarding Claim 14
“A barrier material for laggings, for cooling devices, for pipe systems for local and district heating, for pipe systems for cooling buildings, for pipe systems for transporting cooled media, for pipe systems in industrial applications, or for pipe systems for transporting gases, liquids or solids; and/or for packaging, for pharmaceuticals, food and electronic components; and/or for containers and tanks8 comprising the foam of claim 1 (the foam of claim 1 is a barrier material, Loegstoer, [0027]).”
Regarding Claim 15, Loegstoer in view of Honeywell teaches the limitation of the claim: 
“The barrier material according to claim 14 for thermally insulating pipe systems selected from the group consisting of plastics medium pipe systems (PMP) and plastics jacketed pipe systems (PJP)9.”
Regarding Claim 16, Loegstoer in view of Honeywell teaches the limitation of the claim: 
"A barrier material for laggings, for cooling devices, for pipe systems for local and district heating, for pipe systems for cooling buildings, for pipe systems for transporting cooled media, for pipe systems in industrial applications, or for pipe systems for transporting gases, liquids or solids; and/or as a barrier material for packaging, for pharmaceuticals, food and electronic components; and/or as a barrier material for containers and tanks10 comprising the 
Regarding Claim 17, Loegstoer in view of Honeywell teaches the limitation of the claim: 
"The barrier material according to claim 16 for thermally insulated pipe systems from the group of plastics medium pipe systems (PMP) and plastics jacketed pipe systems (PJP)11.”
Response to Arguments
Indefiniteness Rejections
The examiner withdraws the previous 35 U.S.C. 112(b) and (d) rejections. 
Prior Art Rejections
Claims 1–17 are pending. Claims 1, 3–4 and 7–17 are rejected for the reasons stated above.  Claims 2 and 5–6 are canceled.
The Applicant traverses the rejections based on the ground that Loegstoer’s polymer layer made of EVOH is actually the outer jacket layer but not the insulating foam. Applicant further points out that Loegstoer’s insulating foam is made of polyurethane. Applicant Rem. dated Mar. 8, 2021 (“Applicant Rem.”) 8. Additionally, the applicant argues that the obviousness rejection is not obvious because “no one of skill in the insulation art would be motivated to substitute an HFO for carbon dioxide of Loegstoer” as “the whole purpose of Loegstoer’s invention is to prevent diffusion of carbon dioxide from the insulating foam” and “If there were no carbon dioxide in the insulating foam, Loegstoer’s invention would not function as intended 
The examiner respectfully disagrees, for the reasons stated below:
For the argument of Loegstoer’s polymer layer made of EVOH is the outer jacket layer but not the insulating foam, the examiner would like to point out that Loegstoer’s polymer layer is not a “jacket layer.”  Rather the layer arranged between the insulating material (i.e., foam) and the jacket layer. The jacket layer protects the thin film polymer layer. Loegstoer [0016]. This matches applicant’s disclosure, where the polymer layer (i.e., the barrier 1) is a thin film layer 1 located outside foam layer 20. Spec. dated Dec. 14, 2018 (“Spec.”), Fig. 1, [0013]. Applicant’s disclosure further discloses that its foam material is polyurethane. Id. at [0063] and claim 1, which again matches Loegstoer’s disclosure as admitted by the applicant. Applicant Rem. 8. It is worth pointing out here that PUR is polyurethane and it is a polymer (polymer 22, Spec. Fig. 1, [0013])) as the applicant seems confused about the polymer 22 (i.e., polyurethane) of the foam material 20 with the polymer layer 1 (EVOH copolymer). 

    PNG
    media_image1.png
    356
    585
    media_image1.png
    Greyscale

For the argument regarding obviousness, the examiner respectfully disagrees. Loegstoer’s invention is related with pre-insulated pipes for e.g., district heating, district cooling etc. Loegstoer [0001]. Loegstoer’s invention discloses a polyurethane foam material using foaming agents such as cyclopentane during production, which results in that the finished foam contains a significant amount of carbon dioxide and pentane. Id. at [0006]. Loegstoer further discloses that the purpose of keeping CO2 inside the foam material is to avoid an amount of ambient oxygen to build up in the insulation material, which has poor insulation properties. Id. at [0007] and [0009]. Loegstoer’s invention is therefore to provide a high quality barrier material with improved insulation properties by avoiding oxygen accumulation in the foam cell. 
Honeywell invention is also related to thermal insulation materials, i.e., polyurethane foams using blowing agent during production. Honeywell p. 2. Honeywell using HFCO-1233zd as the blowing agent because it is a more environmentally acceptable substitutes. Id. at p. 1.  
Loegstoer’s CO2 and Honeywell’s 1233zd are two known blowing agents (cell gas) for polyurethane foam insulation material. Both Legestoer and Honeywell shares the invention object of making long lasting and durable insulating materials. Legestoer [0003] and Honeywell p. 10. Honeywell discloses an additional invention object of making insulating materials that have extraordinarily low environmental impact. Honewell p. 10.  It would therefore have been obvious to replace Loegstoer’s blowing agent CO2 with Honeywell’s 1233zd for its extraordinarily low environmental impact.  Additionally, simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
As for the argument of  “if there were no carbon dioxide in the insulating foam, Loegstoer’s invention would not function as intended and in fact would be unnecessary,” Honeywell teaches 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi, Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Loegstoer is contained in the record as the 7-page Foreign Reference dated Dec. 14, 2018. 
        2 Honeywell is contained in the record as the 24-page Foreign Reference dated Dec. 14, 2018. 
        3 Gao and its machine translation are contained in the record as the 13-page and 10-page Foreign References dated Dec. 8, 2020. 
        4 HFO1233zd and HFO1336mzz are not trademark or trade names. 
        5 HFCO-1233zd is the same as HFO-1233zd as both refer to 1-Chloro-3,3,3-trifluoropropene. 
        6 Loegstoer in view of Honeywell teaches the foam comprises polyurethane (Loegstoer, [0006]), cyclopentane (Loegstoer, [0006]), and 1233 zd (Honeywell, p.4).  Loegstoer in view of Honeywell further discloses that it is preferred for 1233zd to be the major proportion. Honeywell, p.6.
        7 1 bar =0.99 atm.
        
        8 The examiner takes the position that the preamble the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, and the preamble is not considered a limitation and is of no significance to claim construction. MPEP 2111.02(Ⅱ). 
        9 The examiner takes the position that the preamble the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, and the preamble is not considered a limitation and is of no significance to claim construction. MPEP 2111.02(Ⅱ). 
        However, for the purpose of compact prosecution, this limitation is mapped as obvious over Loegstoer in view of Honeywell, where both plastics medium pipes systems (PMP) (medium conveying pipes made from plastic, Loegstoer, [0021]) and plastics jacketed pipe systems (PJP) (jacket pipe made from PE, Loegstoer, [0022]) are disclosed for barrier material applications. 
        10 The examiner takes the position that the preamble the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, and the preamble is not considered a limitation and is of no significance to claim construction. MPEP 2111.02(Ⅱ). 
        11 The examiner takes the position that the preamble the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, and the preamble is not considered a limitation and is of no significance to claim construction. MPEP 2111.02(Ⅱ). However, for the purpose of compact prosecution, this limitation is mapped as anticipated by Loegstoer in view of Honeywell, where both plastics medium pipes systems (PMP) (medium conveying pipes made from plastic, Loegstoer, [0021]) and plastics jacketed pipe systems (PJP) (jacket pipe made from PE, Loegstoer, [0022]) are disclosed for barrier material applications.